          Case 1:14-cr-00139-LAP Document 57
                                          56 Filed 05/29/20
                                                   05/28/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                 United States Attorney
                                                 Southern District of New York

                                                 The Silvio J. Mollo Building
                                                 One Saint Andrew’s Plaza
                                                 New York, New York 10007


                                                 May 28, 2020

BY ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Danny Parker, 14 Cr. 139 (LAP)

Dear Judge Preska:

        This morning, the defendant pleaded guilty to Specification 3 of the Second Amended
Violation Report dated March 20, 2020, and the Court sentenced the defendant to 18 months’
imprisonment. The Government respectfully requests that the Court dismiss all remaining
violation specifications (Specifications 1, 2, 4, and 5).

                                          Respectfully submitted,

                                          GEOFFREY S. BERMAN
                                          United States Attorney

                                      By: __________________________
                                          Brett M. Kalikow
                                          Assistant United States Attorney
                                          (212) 637-2220


cc: Lloyd Epstein, Esq. (via ECF)


The request to dismiss all remaining
specifications is granted.


SO ORDERED.
Dated: May 29, 2020
       New York, NY
                                     _____________________________
                                     LORETTA A. PRESKA, U.S.D.J.
